Exhibit 10.11

LIMITED WAIVER, TENTH AMENDMENT TO
LETTER OF CREDIT FACILITY AGREEMENT

THIS LIMITED WAIVER, TENTH AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENT
(this “Amendment”), effective as of the ___ day of November, 2013 (the
“Amendment Effective Date”), is entered into by and among BLACK ELK ENERGY
OFFSHORE OPERATIONS, LLC, a Texas limited liability company (the “Borrower”),
the Guarantors party hereto (the “Guarantors”), the Lenders party hereto (the
“Lenders”) and CAPITAL ONE, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Letter of Credit Facility Agreement dated December 24, 2010 (as
amended by that First Amendment to Letter of Credit Amendment dated May 31,
2011, that Second Amendment to Letter of Credit Facility Agreement dated
December 30, 2011, that Third Amendment to Letter of Credit Facility Agreement
dated May 24, 2012, that Fourth Amendment to Letter of Credit Facility Agreement
and Waiver dated November 8, 2012, that Fifth Amendment to Letter of Credit
Facility Agreement dated December 20, 2012, that Sixth Amendment to Letter of
Credit Facility Agreement dated February 22, 2013, that Seventh Amendment to
Letter of Credit Facility Agreement dated April 10, 2013 that Eighth Amendment
to Letter of Credit Facility Agreement dated August 28, 2013, and Limited
Waiver, Ninth Amendment to Letter of Credit Facility Agreement and Amendment to
Note dated August 15, 2013 and as may be further amended, restated, supplemented
or modified from time to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
(i) waive compliance with certain covenants in the Credit Agreement and (ii)
amend certain other provisions in the Credit Agreement as set forth herein; and
WHEREAS, the Lenders and the Administrative Agent have agreed to provide such
waivers and amendments as reflected in this Amendment, subject to the terms and
conditions herein, and provided that the Borrower and the Guarantors ratify and
confirm all of their respective obligations under the Credit Agreement and the
Loan Documents.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.
2.    Limited Waiver. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders hereby waive any Event of Default arising
under the Credit Agreement as a result of the failure of the Borrower to comply
with Section 9.01(a), Section 9.01(b), and Section 9.01(c) of the Credit
Agreement as of and for the fiscal quarter ended September 30, 2013. The waivers
set forth in this Section 2 (the “Default Waiver”) are limited to the extent
specifically set forth in the sentence above and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document are intended to be
affected hereby. The Default Waiver is granted only with respect to the failure
of the Borrower to comply with Section 9.01(a), Section 9.01(b) and Section
9.01(c) as of and for the fiscal quarter ended September 30, 2013 and shall not
apply to any actual or prospective default or violation of any other provision
of the Credit Agreement or any other Loan Document. The Default Waiver shall not
in any manner create a course of dealing or otherwise impair the future ability
of the Administrative Agent or the Lenders to declare a Default or Event of
Default under or otherwise enforce the terms of the Credit Agreement or any
other Loan Document with respect to any matter other than those specifically and
expressly waived in the Default Waiver.
3.    Amendment to Credit Agreement.
(a)
Notwithstanding anything to the contrary contained in the Credit Agreement or
the other Loan Documents, the obligation of Issuing Bank to issue Letters of
Credit hereunder is hereby terminated


-1-

--------------------------------------------------------------------------------



and no existing Letter of Credit shall be amended, extended or renewed. From and
after the Amendment Effective Date, the outstanding principal balance under the
Credit Agreement shall not exceed, on any day, the lesser of (i) $66,647,855.00
or (ii) the aggregate stated face amount of all outstanding Letters of Credit on
such date.
(b)
Section 9.01 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted therefore:

“9.01    Intentionally Deleted.”
(c)
Section 9.11 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted therefore:

“9.11    Intentionally Deleted.”
4.    Reservation of Rights. Nothing contained in this Amendment is intended to
limit, nor shall it be deemed to limit or in any way affect, any of the
Administrative Agent’s or Lenders’ claims, rights or remedies under the Credit
Agreement or any of the other Loan Documents, and nothing in this Amendment
shall in any way modify, change, impair, affect, diminish, or release any
liability of Borrower and/or any Guarantor under or pursuant to the Credit
Agreement or any of the other Loan Documents or entitle Borrower and/or any
Guarantor to any other or further notice or demand whatsoever. Nothing contained
herein, nor any failure by the Administrative Agent or any Lender to exercise
any of its rights or remedies under the Credit Agreement or any of the other
Loan Documents, shall be deemed to constitute, nor is it intended to constitute,
any waiver whatsoever of any: (a) Default or Event of Default that may exist
under the Credit Agreement or under any other Loan Document; (b) term,
provision, condition, covenant or agreement contained in the Credit Agreement or
in any of the other Loan Documents; or (c) rights or remedies of the
Administrative Agent or any Lender under the Credit Agreement or any of the
other Loan Documents, at law or in equity or otherwise, or prejudice or preclude
any other or further exercise of any such right or remedy by the Administrative
Agent or the Lenders, all of which are hereby reserved.
5.    Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders or the Administrative
Agent created by or contained in any of such documents nor is the Borrower nor
any Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.
6.    Representations and Warranties. The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (a) this
Amendment has been duly executed and delivered on behalf of the Borrower and
Guarantors, (b) this Amendment constitutes a valid and legally binding agreement
enforceable against the Borrower and Guarantors in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, (d) except with respect to any Events of Default identified in Section 2
hereof, no Default or Event of Default exists under the Credit Agreement or
under any Loan Document and (e) the execution, delivery and performance of this
Amendment has been duly authorized by the Borrower and Guarantors.
7.    Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date only if the following are satisfied on or before such
Amendment Effective Date:
(a)
the receipt by the Administrative Agent of this Amendment fully executed by all
parties hereto;


-2-

--------------------------------------------------------------------------------



(b)
the payment to the Administrative Agent of all fees that are due and all
expenses, including any billed fees and disbursements of Andrews Kurth LLP, in
connection with this Amendment; and

(c)
the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

8.    Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.
9.    Governing Law. This Amendment, the other Loan Documents and all other
documents executed in connection herewith shall be deemed to be contracts and
agreements under the laws of the State of Texas and of the United States of
America and for all purposes shall be construed in accordance with, and governed
by, the laws of Texas and of the United States.
10.    Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.
11.    References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.
12.    Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.
13.    Release by Borrower and Guarantors. Borrower and each Guarantor does
hereby release and forever discharge the Administrative Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (a) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (b) relating directly or indirectly to all transactions
by and between the Borrower or Guarantors or their representatives and the
Administrative Agent and each Lender or any of their respective directors,
officers, agents, employees, attorneys or other representatives and, in either
case, whether or not caused by the sole or partial negligence of any indemnified
party. Such release, waiver, acquittal and discharge shall and does include,
without limitation, any claims of usury, fraud, duress, misrepresentation,
lender liability, control, calling of the Credit Agreement into default,
exercise of remedies and all similar items and claims, which may, or could be,
asserted by any of the Borrower or Guarantors.
14.    Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]



-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


BORROWER:


BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability company
By:
 
Bruce P. Koch
Name:
 
Bruce P. Koch
Title:
 
CFO







GUARANTORS:




BLACK ELK ENERGY FINANCE CORP., a Texas corporation
By:
 
Bruce P. Koch
Name:
 
Bruce P. Koch
Title:
 
CFO







BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company
By:
 
Bruce P. Koch
Name:
 
Bruce P. Koch
Title:
 
CFO









--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:
CAPITAL ONE, N.A.
By:
 
/s/Scott L. Joyce
Name:
 
Scott L. Joyce
Title:
 
Managing Director







